Exhibit 10.15 December 16, 2013 Mr. Raymond Meyers Chief Executive Officer Internet Media Services, Inc. 1507 7th Street, #425 Santa Monica, CA 90401 Dear Mr. Meyers: As of December 16, 2013, the balance of funds advanced to Internet Media Services, Inc. (the “Company”) under your existing revolving credit facility totaled approximately $176,000.On that date, you had requested repayment of $80,746.08 of the outstanding revolving credit facility balance in newly issued common stock of the Company, which the Company’s Board of Directors unanimously approved.You and the Company agreed to the following terms regarding this debt to equity conversion: 1. Amount converted: $80,746.08 2. Conversion share price: $0.0008, representing the average lowest bid price of the Company’s common stock for the prior ten business days 3. Shares delivered: 98,000,000 4. Approximate remaining balance of the revolving credit facility after conversion: $95,253 By signing below you are signifying your acceptance of the above listed terms of conversion. Sincerely, /s/ Michael Buechler Michael Buechler Secretary Internet Media Services, Inc. Accepted: /s/ Raymond Meyers Raymond Meyers
